*259MEMORANDUM**
Karin Margaret LaMere appeals the 34-month sentence imposed following her guilty-plea conviction for assault with a dangerous weapon, in violation of 18 U.S.C. §§ 113(a)(3), 1153(a). We lack jurisdiction and dismiss.
LaMere contends that the district court erred in refusing to depart downward based on the victim’s misconduct and on her own extraordinary childhood circumstances. The district court’s refusal to depart downward is unreviewable because it was an exercise of discretion and there is no indication in the record that the district court failed to recognize its authority to depart. See United States v. Estrada-Plata, 57 F.3d 757, 761-62 (9th Cir. 1995) (stating that a district court’s discretionary refusal to depart downward is unreviewable unless the decision was based on a mistaken belief that the court had no authority to depart); cf. United States v. Walter, 256 F.3d 891, 894 (9th Cir.2001) (reviewing district court’s factual findings and holding that combination of brutal beatings by defendant’s father, introduction to drugs and alcohol by his mother, and the sexual abuse defendant faced at the hands of his cousin, constituted the type of extraordinary circumstances justifying downward departure).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.